Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application serial number 16/929,923 filed on 07/15/2020.
Claims 1-10, 11-18, 19-20  are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. : 10756863. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 1 of the Patent No.: US 10,756,863 B2
A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining a first resource element arrangement for a first reference signal associated with a first cell device, wherein a first position of a first resource element associated with the first reference signal is shifted by a first amount, in accordance with the first resource element arrangement;
determining a first resource element arrangement for a first reference signal in a domain, wherein the first reference signal is utilized for a first device associated with a first cell device, and wherein a first position of a first resource element associated with the first reference signal is shifted by a first amount, in accordance with the first resource element arrangement;
determining a second resource element arrangement for a second reference signal associated with a second cell device, wherein a second position of a second resource element associated with the second reference signal is shifted by a second amount, in accordance with the 





Claim 2 of the application number 16/929,923
Claim 2 of the Patent No.: US 10,756,863 B2
wherein the operations further comprise: generating the first reference signal and the second reference signal in a time domain, a frequency domain, or a code domain. 
wherein the domain is one domain of a group of domains comprising a time domain, a frequency domain, and a code domain.



Claim 3 of the application number 16/929,923
Claim 3 of the Patent No.: US 10,756,863 B2
inserting the first resource element in the first position of a first resource element structure of first resource elements comprising the first resource element, in accordance with the first resource element arrangement; and inserting the 











Claim 4 of the Patent No.: US 10,756,863 B2
wherein the operations further comprise: shifting the first position of the first resource element by the first amount to facilitate forming a first resource element structure of first resource elements comprising the first resource element, in accordance with the first resource element arrangement; and shifting the second position of the second resource element by the second amount to facilitate forming a second resource element structure of second resource elements comprising the second resource element, in accordance with the second resource element arrangement.
shifting the first position of the first resource element by the first amount to facilitate forming a first resource element structure of first resource elements comprising the first resource element, in accordance with the first resource element arrangement; and shifting the second position of the second resource element by the second amount to facilitate forming a second resource element structure of second resource elements comprising the second resource element, in accordance with the second resource element arrangement.








Claim 5 of the Patent No.: US 10,756,863 B2
performing first interleaving on first resource elements, comprising the first resource element, to generate a first resource element structure of the first resource elements, in accordance with the first resource element arrangement; and performing second interleaving on second resource elements, comprising the second resource element, to generate a second resource element structure of the second resource elements, in accordance with the second resource element arrangement, wherein the second interleaving is different from the first interleaving. 
performing first interleaving on first resource elements, comprising the first resource element, to generate a first resource element structure of the first resource elements, in accordance with the first resource element arrangement; and performing second interleaving on second resource elements, comprising the second resource element, to generate a second resource element structure of the second resource elements, in accordance with the second resource element arrangement, wherein the second interleaving is different from the first interleaving.







Claim 7  of the application number 16/929,923
Claim 6 of the Patent No.: US 10,756,863 B2
based on a first randomization function, determining respective first random locations of respective first resource elements, comprising the first resource element, in a first resource element grid, in accordance with the first resource element arrangement, wherein the respective first random locations comprise a first random location that is the first position; and based on a second randomization function, determining respective second random locations of respective second resource elements, comprising the second resource element, in a second resource element grid, in accordance with the second resource element arrangement, wherein the respective second random locations comprise a second random location that 





Claim 8 of the application number 16/929,923
Claim 7  of the Patent No.: US 10,756,863 B2
wherein the operations further comprise: communicating information relating to the first resource element arrangement for the first reference signal to a first device associated with the first cell device. 
communicating reference signal information relating to the first resource element arrangement for the first reference signal to the first device.



Claim 9 of the application number 16/929,923
Claim 8  of the Patent No.: US 10,756,863 B2
wherein communicating the information comprises communicating the information to the first device via a radio resource control signal, a downlink control signal communicated as part of downlink control information, a media access control 







Claim 10  of the application number 16/929,923
Claim 9   of the Patent No.: US 10,756,863 B2
wherein the operations further comprise: communicating the first reference signal, in accordance with the first resource element arrangement, to a first device associated with the first cell device, wherein the first reference signal is a channel state information reference signal or a demodulation reference signal; and communicating the second reference signal, in accordance with the second resource element arrangement, to a second device associated with the 
.













11 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10  of U.S. Patent No. : 10756863. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 11  of the application number 16/929,923
Claim 10   of the Patent No.: US 10,756,863 B2
A method, comprising:
A method, comprising:
determining, by a system comprising a processor, a first resource element pattern for a first reference signal associated with a first cell device, wherein a first location of a first resource element associated with the first reference signal is altered by a first amount, in accordance with the first resource element pattern;
determining, by a system comprising a processor, a first resource element pattern for a first reference signal that is utilized with respect to a first device associated with a first cell device, wherein a first position of a first resource element associated with the first reference signal is altered by a first amount, in accordance with the first resource element pattern; 
determining, by the system, a second resource element pattern for a second reference signal associated with a second cell device, wherein a second location of a second resource element associated with the second reference signal is altered by a second amount, in accordance with the second resource 




Claim 12 of the application number 16/929,923
Claim 11 of the Patent No.: US 10,756,863 B2
wherein determining the first resource element pattern for the first reference signal comprises determining the first resource element pattern for the first reference signal in a domain, wherein the determining the second resource element pattern for the second reference signal comprises determining the second resource element pattern for the second reference signal in the domain, and wherein the domain is a time domain, a frequency domain, or a code domain. 
wherein the determining the first resource element pattern for the first reference signal comprises determining the first resource element pattern for the first reference signal in a domain, wherein the determining the second resource element pattern for the second reference signal comprises determining the second resource element pattern for the second reference signal in the domain, and wherein the domain is one domain of a group of domains comprising a time domain, a frequency domain, and a code domain.



Claim 13 of the application number 16/929,923
Claim  13 of the Patent No.: US 10,756,863 B2

altering, by the system, the first position of the first resource element by the first amount to facilitate forming a first resource element structure of first resource elements comprising the first resource element, in accordance with the first resource element pattern; and altering, by the system, the second position of the second resource element by the second amount to facilitate forming a second resource element structure of second resource elements comprising the second resource element, in accordance with the second resource element pattern.



Claim 14 of the application number 16/929,923
Claim 14  of the Patent No.: US 10,756,863 B2
performing, by the system, first interleaving on first resource elements, 






Claim 15 of the application number 16/929,923
Claim 15  of the Patent No.: US 10,756,863 B2
based on a first randomizing function, determining, by the system, respective first random locations of respective first resource elements, comprising the first resource element, in a first resource 








Claim 16 of the application number 16/929,923
Claim 16 of the Patent No.: US 10,756,863 B2
transmitting, by the system, pattern information relating to the first resource element pattern associated with the first reference signal to a first device associated with the first cell device. 
transmitting, by the system, reference signal information relating to the first resource element pattern associated with the first reference signal to the first device.




Claim 17 of the application number 16/929,923
Claim 17  of the Patent No.: US 10,756,863 B2
wherein transmitting the pattern information comprises transmitting the pattern information to the first device via a radio resource control signal, a downlink control signal communicated as part of downlink control information, a media access control signal associated with a media access control layer, or a physical layer control signal associated with a physical layer. 
wherein the transmitting the reference signal information comprises transmitting the reference signal information to the first device via at least one signal of a group of signals comprising a radio resource control signal, a downlink control signal communicated as part of downlink control information, a media access control signal associated with a media access control layer, and a physical layer control signal associated with a physical layer.


Claim 18 of the application number 16/929,923
Claim 18  of the Patent No.: US 10,756,863 B2
transmitting, by the system, the first reference signal, in accordance with the first resource element pattern, to a first device associated with the first cell 
.



Claim 19 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19  of U.S. Patent No. : 10756863. Although the claims at issue are not identical, they are not patentably distinct from each other because


Claim 19  of the Patent No.: US 10,756,863 B2
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
determining a first resource element formation for a first reference signal associated with a first cell device, wherein a first position of a first resource element associated with the first reference signal is adjusted by a first amount, in accordance with the first resource element formation; 
determining a first resource element formation for a first reference signal that is utilized for a first communication device associated with a first cell device, wherein a first position of a first resource element associated with the first reference signal is adjusted by a first amount, in accordance with the first resource element formation; 
determining a second resource element formation for a second reference signal associated with a second cell device, wherein a second position of a second resource element associated with the second reference signal is adjusted by a second amount, in accordance with the 



Claim 20  of the application number 16/929,923
Claim 20  of the Patent No.: US 10,756,863 B2
communicating the first reference signal, in accordance with the first resource element arrangement, to a first device associated with the first cell device; and communicating the second reference signal, in accordance with the second resource element arrangement, to a second device associated with the second cell device, wherein the first amount of adjusting of the first position is different from the second amount of adjusting of the second position, wherein the first cell device is associated with a first cell coverage area, wherein the second cell device is associated with a second cell coverage area, wherein the first cell coverage area and the second cell coverage area are located within a 

.



Allowable Subject Matter
Claim 5 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412